UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2011


CLIFTON D. GIBBS; JUDITH A. GIBBS,

                    Petitioners - Appellants,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 006413-17)


Submitted: February 28, 2019                                      Decided: March 18, 2019


Before DUNCAN and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clifton D. Gibbs, Judith A. Gibbs, Appellants Pro Se. Bruce R. Ellisen, Douglas
Campbell Rennie, Tax Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Clifton D. Gibbs and Judith A. Gibbs appeal from the tax court’s order upholding

the Commissioner’s determination of deficiencies and penalties with respect to their

2013, 2014, and 2015 federal income tax liability. We have reviewed the record included

on appeal, as well as the parties’ briefs, and find no reversible error. Accordingly, we

affirm for the reasons stated by the tax court. Gibbs v. Comm’r, Tax Ct. No. 006413-17

(U.S. Tax Ct. June 6, 2018). We deny the Appellants’ motion to file electronically and

we dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                           2